                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     USA,                                               Case No. 17-cr-00603-BLF-1
                                   8                    Plaintiff,
                                                                                            ORDER RE: MOTIONS IN LIMINE
                                   9             v.
                                                                                            [Re: ECF 198, 200, 201, 203, 204, 205, 206,
                                  10     LIANG CHEN,
                                                                                            207, 208, 211, 212, 213, 215, 216, 217, 218,
                                  11                    Defendant.
                                                                                            219, 220, 221, 222, 223, 225, 226, 227, 228,
                                  12
Northern District of California
 United States District Court




                                                                                            229]
                                  13

                                  14
                                              Defendants Liang Chen, Donald Olgado, Wei-Yung Hsu, and Robert Ewald are charged
                                  15
                                       with one count of conspiracy to commit theft of trade secrets, 18 U.S.C. § 1832(a)(5), and eleven
                                  16
                                       counts of possession of stolen trade secrets, and aiding and abetting, 18 USC §§ 1832(a)(2), (3).
                                  17
                                       Indictment ¶¶ 11–20, ECF 1. The Court held a Final Pretrial Conference on June 24, 2021, during
                                  18
                                       which it issued oral rulings on the Parties’ motions in limine. The Court’s rulings on the Parties’
                                  19
                                       motions in limine are summarized as follows:
                                  20
                                                  •   Government’s Motion in Limine No. 1: GRANTED
                                  21
                                                  •   Government’s Motion in Limine No. 2: GRANTED
                                  22
                                                  •   Government’s Motion in Limine No. 3: DEFERRED
                                  23
                                                  •   Government’s Motion in Limine No. 4: GRANTED
                                  24
                                                  •   Government’s Motion in Limine No. 5: DEFERRED
                                  25
                                                  •   Government’s Motion in Limine No. 6: GRANTED
                                  26              •   Government’s Motion in Limine No. 7: GRANTED IN PART, DENIED IN PART,
                                  27                  AND DEFERRED IN PART
                                  28
                                   1              •   Government’s Motion in Limine No. 8: GRANTED

                                   2              •   Government’s Motion in Limine No. 9: GRANTED

                                   3              •   Government’s Motion in Limine No. 10: DEFERRED

                                   4              •   Government’s Motion in Limine No. 11: GRANTED

                                   5              •   Government’s Motion in Limine No. 12: DENIED WITHOUT PREJUDICE

                                   6              •   Government’s Motion in Limine No. 13: GRANTED IN PART AND DENIED IN

                                   7                  PART

                                   8              •   Government’s Motion in Limine No. 14: DENIED

                                   9              •   Defense Motion in Limine No. 1: GRANTED

                                  10              •   Defense Motion in Limine No. 2: GRANTED
                                                  •   Defense Motion in Limine No. 3: DENIED
                                  11
                                                  •   Defense Motion in Limine No. 4: DENIED
                                  12
Northern District of California
 United States District Court




                                                  •   Defense Motion in Limine No. 5: DENIED WITHOUT PREJUDICE
                                  13
                                                  •   Defense Motion in Limine No. 6: GRANTED
                                  14
                                                  •   Defense Motion in Limine No. 7: GRANTED
                                  15
                                                  •   Defense Motion in Limine No. 8: GRANTED
                                  16
                                                  •   Defense Motion in Limine No. 9: GRANTED IN PART AND DENIED IN PART
                                  17
                                                  •   Defense Motion in Limine No. 10: DEFERRED
                                  18
                                                  •   Defense Motion in Limine No. 11: DENIED
                                  19
                                                  •   Defense Motion in Limine No. 12: DENIED
                                  20
                                         I.   GOVERNMENT’S MOTIONS IN LIMINE
                                  21
                                                        Government’s Motion in Limine No. 1 to Exclude Evidence or Defenses that
                                  22                    Have Not Been Disclosed by the Date of the Pretrial Conference
                                  23          The Government moves for “an order precluding Defendants from introducing any
                                  24   evidence that they have not timely disclosed[,] which they are required to produce under the
                                  25   reciprocal discovery obligations of Federal Rule of Criminal Procedure 16(b), and pursuant to
                                  26   Rule 26.2 (reverse Jencks), requiring production of prior statements of defense witnesses (other
                                  27   than the defendant) that relate to the subject matter about which the defense witnesses will testify.”
                                  28   ECF 215 at 1. The Government acknowledges that “Defendants Chen, Ewald, and Olgado have
                                                                                         2
                                   1   recently provided discovery in this case.” Id. 2.

                                   2          Defendants respond that they reserve the right to make additional Rule 16 disclosures if

                                   3   they come into possession of new material and/or determine that material already in their

                                   4   possession should be introduced at trial in compliance with Rule 16. ECF 249 at 2.

                                   5          Under Rule 16(b), a defendant is subject to various informational disclosures to include

                                   6   (A) information pertaining to “books, papers, documents, data, photographs, [or] tangible objects .

                                   7   . . [if] the defendant intends to use the item in the defendant’s case-in-chief at trial;” (B) “Reports

                                   8   of Examinations and Tests”; and (C) “a written summary of any testimony that the defendant

                                   9   intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence” pertaining to expert

                                  10   witnesses. Under Rule 26.2(a),

                                  11
                                              After a witness other than the defendant has testified on direct examination, the court, on
                                  12
Northern District of California




                                              motion of a party who did not call the witness, must order an attorney for the government or
 United States District Court




                                  13          the defendant and the defendant’s attorney to produce, for the examination and use of the
                                              moving party, any statement of the witness that is in their possession and that relates to the
                                  14          subject matter of the witness’s testimony.

                                  15
                                              The statute embodying the rule was enacted in part to “place in the criminal rules the
                                  16
                                       substance of . . . 18 U.S.C. § 3500 (the Jencks Act).” Advisory Committee Notes, S. 1437, 95th
                                  17
                                       Cong. 1st Sess. (1977). Pursuant to Rule 26.2(a), neither the Government nor a defendant is
                                  18
                                       required to produce witness statements until after the witness’s testimony on direct examination.
                                  19
                                       At the final pretrial conference, Defendants acknowledged that they would have to produce any
                                  20
                                       late-disclosed evidence to the Government and justify the late disclosure to the Court for the
                                  21
                                       evidence to be admissible. Upon this understanding, the Court GRANTS the Government’s
                                  22
                                       Motion in Limine No. 1.
                                  23
                                                        Government’s Motion in Limine No. 2 to Admit Self-Authenticating Business
                                  24                    Records from Internet Service Providers Relating to Defendants’ Email
                                                        Accounts
                                  25
                                          The Government seeks to admit the following Internet Service Provider records:
                                  26              Company                        Description                   Bates Numbers
                                           AT&T                        Subscriber records for
                                  27                                                                     AMAT-002420-002425
                                                                       Defendant Wei-Yung Hsu’s
                                  28                                   email account

                                                                                           3
                                                                          “hsu1020@sbcglobal.net”
                                   1                                      created on October 2, 2004
                                   2                                      Subscriber records for
                                           Google                         Defendant Donald Olgado’s        AMAT-002486-002505
                                   3                                      email account
                                                                          “donald831@gmail.com”
                                   4                                      created on January 29, 2006.
                                   5
                                                                          Subscriber records for
                                   6                                      Defendant Donald Olgado’s
                                                                          email account
                                   7                                      “mrbreakit831@gmail.com”
                                                                          created on September 29,
                                   8                                      2008.
                                   9
                                                                          Subscriber records for
                                  10                                      Defendant Liang Chen’s email
                                                                          account
                                  11                                      “liangchen15155@gmail.com”
                                                                          created on December 21,
                                  12                                      2011.
Northern District of California
 United States District Court




                                  13
                                                                          Subscriber records for
                                  14                                      Defendant Robert Ewald’s
                                                                          email account
                                  15                                      “rewald79@gmail.com”
                                                                          created on September 9, 2012.
                                  16                                      Subscriber records for
                                           Yahoo!                         Defendant Liang Chen’s email     AMAT-002433-002437
                                  17
                                                                          account
                                  18                                      “liang_y_Chen@yahoo.com”
                                                                          created on December 5, 1997.
                                  19
                                                                          Subscriber records for
                                  20
                                                                          Defendant Robert Ewald’s
                                  21                                      email account
                                                                          “rewald20@yahoo.com”
                                  22                                      created on October 17, 2011.

                                  23   ECF 216 at 3.

                                  24          The Government states that it received these records in response to a grand jury subpoena

                                  25   and produced them to Defendants on February 15, 2018. Id. The Government further states that a

                                  26   Certification of Authenticity from Google was produced on June 7, 2021. Id. All of the records are

                                  27   accompanied by declarations by the custodian of record for each provider and are records of

                                  28   regularly conducted activity pursuant to Federal Rule of Evidence 803(6) and 902(11). Id. 3-4.
                                                                                       4
                                   1          The Defense does not object to this request. ECF 250. Accordingly, the Court GRANTS

                                   2   the Government’s Motion in Limine No. 2.

                                   3                    Government’s Motion in Limine No. 3 to Exclude Defendants’ From
                                                        Admitting Self-Serving Hearsay
                                   4
                                              The Government states that it anticipates that Defendants “may seek to admit in evidence
                                   5
                                       their declarations in the civil case, their own email communications with co-Defendants, or other
                                   6
                                       statements made by Defendants as a part of the defense case-in-chief at trial.” ECF 217 at 2. The
                                   7
                                       Government argues that this would constitute impermissible hearsay under Federal Rule of
                                   8
                                       Evidence 802. Id. 2-3.
                                   9
                                              The Defense argues that, “Like a similar motion this Court recently confronted, ‘the
                                  10
                                       Government has not identified any specific statements it seeks to bar, preventing the Court from
                                  11
                                       conducting the fact-based, particularized analysis that the [Federal Rules of Evidence] require.’”
                                  12
Northern District of California




                                       ECF 251 at 2 (quoting United States v. Kail, No. 18-CR-00172-BLF-1, 2021 WL 261135, at *4
 United States District Court




                                  13
                                       (N.D. Cal. Jan. 26, 2021)).
                                  14
                                              Under Federal Rule of Evidence 801(c), hearsay is a statement that “the declarant does not
                                  15
                                       make while testifying at the current trial or hearing” and “a party offers in evidence to prove the
                                  16
                                       truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). Rule 802 provides that hearsay
                                  17
                                       is inadmissible unless provided for under the Rules of Evidence, a federal statute, or rules
                                  18
                                       proscribed by the Supreme Court. Under Federal Rule of Evidence 801(d)(2)(A), a statement
                                  19
                                       offered against an opposing party that was made by the party in an individual or representative
                                  20
                                       capacity is not hearsay. Additionally, under Federal Rule of Evidence 801(d)(2)(E), a statement
                                  21
                                       offered against an opposing party “made by the party’s co-conspirator during and in furtherance of
                                  22
                                       the conspiracy” is not hearsay. A defendant may not elicit his own hearsay statements through
                                  23
                                       witness testimony or cross-examination because doing so would permit the defendant to place his
                                  24
                                       arguably exculpatory hearsay statements before the jury without taking the witness stand and
                                  25
                                       subjecting himself to cross-examination, which is “precisely what the hearsay rule forbids.”
                                  26
                                       United States v. Fernandez, 839 F.2d 639, 640 (9th Cir. 1988).
                                  27
                                              Like in Kail, the Court finds that the Government has not identified specific statements it
                                  28
                                                                                         5
                                   1   would like to bar, which prevents the Court from conducting a fact-based, particularized analysis

                                   2   under the Rules, and therefore the Court DEFERS ruling on the Government’s Motion in Limine

                                   3   No. 3 and will consider specific objections during trial.

                                   4                    Government’s Motion in Limine No. 4 to Exclude References to Punishment
                                                        in Front of the Jury
                                   5
                                              The Government moves to preclude “as irrelevant and prejudicial, any reference by the
                                   6
                                       defense to Defendants’ potential sentence in front of the jury during all phases of the trial
                                   7
                                       (including jury selection, opening statements, examination of witnesses, during a defendant’s
                                   8
                                       testimony if a defendant testifies, and summation).” ECF 218 at 2. The Defense does not object.
                                   9
                                       ECF 252 at 2.
                                  10
                                          “It has long been the law that it is inappropriate for a jury to consider or be informed of the
                                  11
                                       consequences of their verdict.” United States v. Frank, 956 F.2d 872, 879 (9th Cir. 1992); see also
                                  12
Northern District of California




                                       Rogers v. United States, 422 U.S. 35, 40 (1975) (jury should have been admonished that it “had no
 United States District Court




                                  13
                                       sentencing function and should reach its verdict without regard to what sentence might be
                                  14
                                       imposed”). Accordingly, the Court GRANTS the Government’s Motion in Limine No. 4.
                                  15
                                                        Government’s Motion in Limine No. 5 to Exclude Character Evidence
                                  16
                                          The Government moves to exclude any Defense witnesses at trial that would testify regarding
                                  17
                                       Defendants’ good character. ECF 219 at 4. Defendants respond that they have not proffered any
                                  18
                                       testimony regarding their character, and the Government’s motion is “unfocused, overbroad, and
                                  19
                                       fails to acknowledge the specific provisions in the Federal Rules of Evidence that allow criminal
                                  20
                                       defendants to present evidence concerning their own good character.” See ECF 253.
                                  21
                                          “Evidence of a person’s character or character trait is not admissible to prove that on a
                                  22
                                       particular occasion the person acted in accordance with the character or character trait.” Fed. R.
                                  23
                                       Evid. 404(a)(1). An exception to this rule permits “a defendant [to] offer evidence of the
                                  24
                                       defendant’s pertinent trait.” Fed. R. Evid. 404(a)(2)(A). Here, Defendants have not proffered any
                                  25
                                       character evidence, and the Court will DEFER ruling on this basis.
                                  26
                                                        Government’s Motion in Limine No. 6 to Exclude Certain Evidence and
                                  27

                                  28
                                                                                         6
                                                        Argument Related to the Civil Case1
                                   1
                                              In this motion, the Government seeks to exclude “the denial of Applied [Materials]’s
                                   2
                                       application for a TRO [temporary restraining order] by a state court judge in the related civil
                                   3
                                       litigation as irrelevant, prejudicial or otherwise inadmissible.” See ECF 220. The Government
                                   4
                                       clarified at the hearing that it was just seeking exclusion of the physical TRO document. The
                                   5
                                       Defense responds that the denial of the TRO is relevant and admissible in three ways for a non-
                                   6
                                       hearsay purpose: “(1) to establish a potential bias and motive for current and former employees of
                                   7
                                       Applied Material[s] testifying on behalf of the government, (2) to impeach the government’s
                                   8
                                       investigation, and (3) as circumstantial evidence of Defendants’ states of mind and good faith
                                   9
                                       belief that they were not committing a crime.” ECF 255 at 2.
                                  10
                                              The Court may exclude otherwise admissible evidence “if its probative value is
                                  11
                                       substantially outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the
                                  12
Northern District of California




                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.
 United States District Court




                                  13
                                       District courts have “wide discretion” in analyzing the “broad contours” of Rule 403. United
                                  14
                                       States v. Layton, 767 F.2d 549, 554 (9th Cir. 1985). Considering only the admissibility of the
                                  15
                                       document itself (and not the indisputable fact that the TRO was denied), the Court agrees with the
                                  16
                                       Government that the document itself may confuse the issues and mislead the jury.
                                  17
                                              The Court notes that there are no factual findings in the TRO order, and there are
                                  18
                                       numerous handwritten X marks over large sections of text. The caption states that the TRO is
                                  19
                                       being granted, when, in fact, it was denied. The Court finds that there is no way to cure the
                                  20
                                       confusion that this document could cause for the jury. Accordingly, the Court GRANTS the
                                  21
                                       Government’s Motion in Limine No. 6 to exclude the TRO document.
                                  22
                                                        Government’s Motion in Limine No. 7 to Exclude Nullification Argument
                                  23                    and Evidence
                                  24          The Government seeks to exclude anticipated argument or testimony that will “encourage

                                  25   jury nullification.” ECF 221 at 2. The Government specifics the following themes as examples:

                                  26
                                  27   1
                                        The Court acknowledges that the TRO is also the subject of Defense Motion in Limine No. 9.
                                  28   See ECF 205. The Court will address all arguments related to the TRO document in addressing the
                                       Government’s Motion in Limine No. 6.
                                                                                     7
                                   1   “that this case is essentially a civil matter; that Defendants’ conduct even if proven should not rise

                                   2   the level of a criminal violation; that the criminal matter was instituted to improve the victim’s

                                   3   litigation position in the civil action; that there was improper cooperation or coordination between

                                   4   the government and victim; or the government has improper motives for pursuing this

                                   5   prosecution.” Id. Defendants respond that they will not suggest nullification and will argue that

                                   6   they are innocent. ECF 256 at 2. Defendants also argue that trial arguments relating to the fact that

                                   7   this case should have been a civil matter, that Defendants’ conduct did not rise to a criminal

                                   8   violation, and that Applied Materials sought criminal charges to enhance its position in the civil

                                   9   case are entirely proper arguments for the Defense, and Defendants intend to “advance those and

                                  10   related attacks on the integrity of the investigation.” Id.

                                  11           The Court agrees with Defendants that they have a right to explore the appropriateness of

                                  12   the Government investigation and the right to impeach witnesses based on truthfulness or motive.
Northern District of California
 United States District Court




                                  13   However, the Court also finds that crime victims have “[t]he reasonable right to confer with the

                                  14   attorney for the Government in the case,” 18 U.S.C. § 3771(a)(5), and, in this case, Applied

                                  15   Materials, feeling it was a victim, exercised that right. And while the Court also acknowledges that

                                  16   the Defense case is, broadly, that Defendants’ acts are not criminal conduct, the Court finds it

                                  17   improper to argue that this should have been a civil case, not a criminal prosecution. The Court

                                  18   finds that arguing that this should have been a civil matter is essentially arguing for nullification.

                                  19   See United States v. Scarmazzo, 554 F. Supp. 2d 1102, 1108 (E.D. Cal. 2008), aff’d sub nom.

                                  20   United States v. Montes, 421 F. App’x 670 (9th Cir. 2011) (“Neither a Defendant nor his attorney

                                  21   has a right to present evidence that is irrelevant to a legal defense to, or an element of, the crime

                                  22   charged. Verdicts must be based on the law and evidence, not on jury nullification.”)

                                  23           Accordingly, the Court GRANTS the motion to exclude evidence or argument that this

                                  24   should have been a civil case. The Court further GRANTS the motion to exclude arguments for

                                  25   jury nullification. The Court DENIES the motion to exclude any evidence or arguments regarding

                                  26   Defendants’ conduct not rising to the level of a criminal violation. And the Court DEFERS on the

                                  27   issue of the victim’s motive for seeking the charges, as the Court will police the line on

                                  28   permissible testimony on this topic at trial.
                                                                                           8
                                                            Government’s Motion in Limine No. 8 to Exclude Argument that the Alleged
                                   1                        Trade Secrets Must be “In Use” or “In Continuous Use” by the Owner to
                                                            Qualify as Trade Secrets Under the Statute
                                   2
                                               In this eighth motion in limine, the Government seeks an order “precluding Defendants
                                   3
                                       from arguing that the information alleged as trade secrets outlined in the Indictment must be ‘in
                                   4
                                       use’ or ‘in continuous use’ by Applied [Materials] in order to constitute a trade secret within the
                                   5
                                       meaning of 18 U.S.C. § 1832 and 18 U.S.C. § 1839(3).” ECF 222 at 2. The Government argues
                                   6
                                       that a “use” or “continuous use” requirement is not an element of the charged crime, 18 U.S.C. §
                                   7
                                       1832, or part of the definition of “trade secret” in 18 U.S.C. § 1839. Id. 2-4. Defendants agree that
                                   8
                                       there is no “use” or “continuous use” element in the charged crime. ECF 241 at 2. Defendants
                                   9
                                       argue that evidence that Applied Materials was abandoning its MOCVD business is relevant to
                                  10
                                       other elements of the charged crime, namely “whether Applied [Materials] took reasonable
                                  11
                                       measures to maintain the confidentiality of the information at issue, to whether that information
                                  12
Northern District of California




                                       retained any independent economic value to Applied [Materials] during the relevant time period,
 United States District Court




                                  13
                                       and to Defendants’ state of mind regarding whether any of the relevant information was in fact a
                                  14
                                       trade secret.” Id.
                                  15
                                               The Court agrees with Defendants that it is proper to inquire about why the trade secrets
                                  16
                                       weren’t allegedly in use and how that relates to the value of the trade secrets or any other elements
                                  17
                                       of the charged offense. Additionally, the Court invites the Government to craft a special
                                  18
                                       instruction stating that there is no requirement that a trade secret must be in use for it to have
                                  19
                                       value. Accordingly, the Court GRANTS the Government’s motion in limine No. 8.
                                  20
                                                            Government’s Motion in Limine No. 9 to Admit E-mails Between Defendants
                                  21                        Offered by the Government
                                  22           The Government moves for admission of Defendants’ emails between and among

                                  23   themselves that were provided to Applied Materials by Defendant Olgado as part of a stipulated

                                  24   TRO in the civil case. See ECF 228. The Government argues they are admissible as an opposing

                                  25   party’s statement under Rule 801(d)(2)(A) and as statements by co-conspirators during and in

                                  26   furtherance of the conspiracy under Rule 801(d)(2)(B)-(E). Id. 4. Defendants argue that the

                                  27   Government must first lay a proper foundation to admit these emails. ECF 257. The Court agrees

                                  28   with Defendants, and the Government does not dispute, that a proper foundation must be laid
                                                                                          9
                                   1   before any evidence is introduced. The Court notes that Defendants do not dispute that, with the

                                   2   proper foundation, these types of emails are generally admissible under Rule 801(d)(2)(A) and

                                   3   801(d)(2)(B)-(E). See ECF 257. The Court cannot rule on the admissibility of any one specific

                                   4   email at this time—and the Government does ask this Court to do so—and the Court GRANTS the

                                   5   Government’s Motion in Limine No. 9 and finds emails between and among Defendants

                                   6   admissible upon laying the proper foundation.

                                   7                    Government’s Motion in Limine No. 10 to Admit Party-Opponent
                                                        Admissions
                                   8
                                              In addition to the emails between and among Defendants, the Government seeks to offer
                                   9
                                       other statements made by Defendants. ECF 223 at 2. Specifically, “the government will also offer
                                  10
                                       verbal statements made by Defendants to Applied [Materials] employees, including Mark Pinto,
                                  11
                                       Michael Splinter, Gary Dickerson, Michael Kutney, Eashwar Kollata, and other employees.” Id.
                                  12
Northern District of California




                                       Additionally, the Government seeks to offer written statements Defendants provided to Applied
 United States District Court




                                  13
                                       Materials at their end of their employment. Id. The Government argues these statements are
                                  14
                                       admissible under Fed. R. Evid. 801(d)(2)(A). Id.
                                  15
                                              Defendants argue that the motion to admit these statements is premature, as no foundation
                                  16
                                       has been laid for their admission. ECF 258 at 2. Further, Defendants argue that the introduction of
                                  17
                                       a non-testifying Defendant’s admission through Rule 801(d)(2)(A) would not be admissible
                                  18
                                       against the co-Defendants and would, at a minimum, require a limiting instruction. Id. (citing
                                  19
                                       Richardson v. Marsh, 481 U.S. 200, 211 (1987)).
                                  20
                                              The Court finds it appropriate to DEFER on this motion until a specific statement is
                                  21
                                       offered for evaluation.
                                  22
                                                        Government’s Motion in Limine No. 11 to Exclude the Testimony of Defense
                                  23                    Expert Jon Berryhill
                                  24          The Government moves to exclude the testimony of Defense expert Jon Berryhill primarily

                                  25   on the basis that Defendants have failed to comply with Federal Rule of Criminal Procedure

                                  26   16(b)(1)(C) by failing to summarize Mr. Berryhill’s expert opinions. ECF 225 at 4. Defendants

                                  27   respond that they are no longer planning on calling Mr. Berryhill in their case-in-chief. ECF 269

                                  28          Under Rule 16(b)(1)(C), “[t]he defendant must, at the government’s request, give to the
                                                                                       10
                                   1   government a written summary of any testimony that the defendant intends to use under Rules

                                   2   702, 703, or 705 of the Federal Rules of Evidence as evidence at trial…This summary must

                                   3   describe the witness's opinions, the bases and reasons for those opinions, and the witness's

                                   4   qualifications.” On Defendants’ representation that they are withdrawing the witness, the Court

                                   5   GRANTS the Government’s Motion in Limine No. 11.

                                   6                    Government’s Motion in Limine No. 12 to Exclude the Testimony of Defense
                                                        Expert Samuel Plainfield
                                   7
                                              The Government also moves to exclude Defense expert Samuel Plainfield on the basis that
                                   8
                                       Defendants have failed to comply with Rule 16(b)(1)(C). ECF 226 at 4. Defendants respond that,
                                   9
                                       out of abundance of caution, they provided the Government with a supplemental disclosure on
                                  10
                                       June 24, 2021, clarifying Mr. Plainfield’s expected testimony on establishing the authenticity of
                                  11
                                       specified electronic data that Mr. Plainfield preserved at counsel’s request. ECF 259 at 2-3. The
                                  12
Northern District of California




                                       Defense “anticipates that his testimony will become relevant only in the unlikely event that a lay
 United States District Court




                                  13
                                       witness fails to recognize and authenticate an email or digital file that is placed before him or her
                                  14
                                       that the Court determines would otherwise be admissible.” Id. at 3.
                                  15
                                              Since the disclosure was made more than a month before trial, the Court DENIES this
                                  16
                                       motion WITHOUT PREJUDICE to the Government renewing this motion if it finds the
                                  17
                                       supplemental disclosure inadequate.
                                  18
                                                        Government’s Motion in Limine No. 13 to Exclude the Testimony of Defense
                                  19                    Expert Barry Naughton
                                  20          The Government moves to exclude the testimony of Defense expert Barry Naughton on the

                                  21   grounds that it is inadmissible under Rule 403, 702, and Daubert. See ECF 227. Specifically, the

                                  22   Government argues that Dr. Naughton is not qualified as an expert on American companies, he is

                                  23   not permitted to testify about Applied Materials’s state of mind, and his proposed testimony is

                                  24   substantially outweighed by the risk of unfair prejudice, confusing the issues, misleading the jury,

                                  25   and undue consumption of time. Id.

                                  26          Defendants narrowed their request for Dr. Naughten’s testimony at the final pretrial

                                  27   conference, representing that Dr. Naughten will only testify regarding the circumstances in the

                                  28   People’s Republic of China regarding intellectual property theft threats in 2012, the relevant time
                                                                                         11
                                   1   period for this case.

                                   2           A witness may testify as an expert if he or she is qualified by knowledge, skill, experience,

                                   3   training or education and if the testimony (1) “will help the trier of fact to understand the evidence

                                   4   or to determine a fact at issue,” (2) “is based on sufficient facts or data,” (3) “is the product of

                                   5   reliable principles and methods,” and (4) “reliably applie[s] the principles and methods to the facts

                                   6   of the case.” Fed. R. Evid. 702. Under the Supreme Court’s trilogy of cases addressing the

                                   7   admissibility of expert testimony—Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

                                   8   (1993), General Elec. Co. v. Joiner, 522 U.S. 136 (1997), and Kumho Tire Co. v. Carmichael, 526

                                   9   U.S. 137 (1999)—the district court plays a “gatekeeping” role, screening the proffered evidence to

                                  10   ensure that any and all scientific testimony or evidence admitted is not only relevant, but reliable.

                                  11   United States v. Alatorre, 222 F.3d 1098, 1099-1101 (9th Cir. 2000).

                                  12           Here, the Court finds that Dr. Naughten is not an expert on American companies, and he is
Northern District of California
 United States District Court




                                  13   not permitted to testify as to what American companies could have or should have known with

                                  14   regards to the trade secret theft threat in the People’s Republic of China. Testimony such as the

                                  15   following, which was proposed by Defendants, is not permitted:

                                  16
                                           That because of the high priority the P.R.C. [People’s Republic of China] government has placed
                                  17       on technology acquisition, in the 2010–2012 time period, there was a widespread understanding
                                  18       among U.S. government officials and U.S. businesses seeking to do business in the P.R.C. that
                                           the Chinese government would not hesitate to use extra-legal means to acquire targeted
                                  19       technologies.

                                  20   Decl. of Lee Altschuler, Ex. 1, Letter, ¶ 18, ECF 270-1. Similarly, Dr. Naughten is not permitted

                                  21   to opine on what Applied Materials knew or should have known about doing business in China

                                  22   with regards to trade secret protection.

                                  23           The Court does find, that as an academic who has studied the economy of the People’s

                                  24   Republic of China for 40 years, see id. ¶ 1, he is qualified by knowledge to testify regarding the

                                  25   Chinese government’s efforts to obtain foreign technology, including nationally led government

                                  26   direction over local governments and private industry, and Chinese government policies toward

                                  27   intellectual property based on those technology-acquisition programs, see id. at ¶ 6. His testimony

                                  28   cannot touch on what American companies knew or should have known, given the circumstances

                                                                                          12
                                   1   that existed in the People’s Republic of China at the time. With these limitations, the Court finds

                                   2   that the probative value of Dr. Naughten’s testimony is not substantially outweighed by a danger

                                   3   of unfair prejudice, confusing the issues, misleading the jury, and undue consumption of time.

                                   4          For the reasons stated herein, the Court GRANTS IN PART and DENIES IN PART the

                                   5   Government’s Motion in Limine No. 13.

                                   6                    Government’s Motion in Limine No. 14 to Exclude the Testimony of Michael
                                                        Begarney
                                   7
                                              Finally, the Government moves to exclude the testimony of Michael Begarney, an expert
                                   8
                                       on MOCVD reactor design and hardware, on the basis that Defendants have failed to comply with
                                   9
                                       the disclosure requirements under Rule 16(b)(1)(C) and, based on the inadequate disclosure, his
                                  10
                                       testimony is not relevant or reliable under Rule 702. See ECF 229. The Defense responds that they
                                  11
                                       provided the Government with supplemental disclosures regarding Mr. Begarney on June 8 and
                                  12
Northern District of California




                                       June 14, 2021. ECF 260 at 4. At the final pretrial conference, the Government stated that it had
 United States District Court




                                  13
                                       conferred with Defense counsel and, as long as Mr. Begarney’s testimony is limited to issues in
                                  14
                                       PowerPoint slides and marketing materials, as Defendants represent it will be, then there is no
                                  15
                                       objection. The Court accepts Defendants’ representation, and accordingly, the Court DENIES the
                                  16
                                       Government’s Motion in Limine No. 14.
                                  17
                                        II.   DEFENSE MOTIONS IN LIMINE
                                  18
                                                        Defense Motion in Limine No. 1: Unopposed Request of Employ Jury
                                  19                    Questionnaire
                                  20          Defendants ask the Court to administer a juror questionnaire to prospective jurors that asks

                                  21   approximately 40-50 questions in order to “root out jurors who are prejudiced by implicit (or

                                  22   explicit) racial bias, pretrial publicity, or some other factor.” ECF 198 at 3. The Government does

                                  23   not oppose this motion. As stated at the final pretrial conference, the Court will use the Parties’

                                  24   proposed questionnaire, as modified by the Court. Accordingly, the Court GRANTS Defense

                                  25   Motion in Limine No. 1.

                                  26                    Defense Motion in Limine No. 2 Pursuant to FRCP 24(B) for Additional
                                                        Peremptory Challenges
                                  27
                                              Defendants move for additional peremptory challenges to ensure the selection of a fair and
                                  28
                                                                                         13
                                   1   impartial jury. See ECF 208. The Government does not object to the Court granting Defendants’

                                   2   request for three additional peremptory challenges, so long as the government is also awarded

                                   3   three additional peremptory challenges. ECF 242 at 2.

                                   4          Rule 24(b) grants the Court discretion to “allow additional peremptory challenges to

                                   5   multiple defendants, and may allow the defendants to exercise those challenges separately or

                                   6   jointly.” Fed. R. Crim. P. 24(b). The Ninth Circuit has held that “the award of additional

                                   7   challenges is permissive . . . and rests in the trial court’s sound discretion.” United States v.

                                   8   McClendon, 782 F.2d 785, 787 (9th Cir. 1986). As stated at the final pretrial conference, the Court

                                   9   GRANTS this motion, and Defendants will be permitted 13 peremptory challenges, and the

                                  10   Government will be permitted 9 peremptory challenges. See Order Following Pretrial Conference,

                                  11   ECF 285. There will be 2 peremptory challenges per side for the alternate jurors. Id.

                                  12                    Defense Motion in Limine No. 3 Regarding COVID-19 Protocols for Trial
Northern District of California
 United States District Court




                                                        Witness Masks and Juror Seating
                                  13
                                              Defendants move for the Court to issue an order instructing all witnesses to testify without
                                  14
                                       masks and seat all jurors close enough to the witnesses to observe their demeanor. ECF 200 at 3.
                                  15
                                       Defendants argue that these measures are required to protect their Sixth Amendment rights under
                                  16
                                       the Confrontation Clause. Id. 4-7. If that is not possible, Defendants ask for a delay of trial. Id. 3.
                                  17
                                              The Government responds that even Defendants acknowledge that several district courts
                                  18
                                       have found that masked testimony does not violate a defendant’s Sixth Amendment Confrontation
                                  19
                                       rights, and the Court should retain the current trial date and follow the pandemic protocols in place
                                  20
                                       during trial. See ECF 243. The Government also notes that Defendants acknowledge that they
                                  21
                                       cannot cite to any authority to support their position regarding jury seating and their Sixth
                                  22
                                       Amendment rights. Id. 4.
                                  23
                                              The Court reviewed the current COVID-19 protocols with the Parties at the final pretrial
                                  24
                                       conference. If the Parties can represent that their witnesses are vaccinated, they will be permitted
                                  25
                                       to forego wearing masks. Likewise, jurors who are vaccinated will be able to forego wearing
                                  26
                                       masks and will have the option of sitting in the jury box if they feel comfortable. The Court will
                                  27
                                       not force anyone to remove their mask if they wish to keep it on, and unvaccinated jurors and
                                  28
                                                                                          14
                                   1   witnesses will be required to wear masks. If a juror is uncomfortable sitting close to others in the

                                   2   jury box, they will be permitted to sit in the audience with more space. Accordingly, the Court

                                   3   DENIES Defense Motion in Limine No. 3 on the basis that there is no authority holding that the

                                   4   protocols violate the Sixth Amendment Confrontation Clause.

                                   5                    Defense Motion in Limine No. 4 to Implement Prior Court Orders
                                   6          Defendants seek an order implementing the Court’s earlier rulings, specifically the Court’s

                                   7   order denying Defendants’ motion to dismiss and granting a bill of particulars, see Order ECF

                                   8   135. ECF 201 at 3. The Government argues that this motion is unnecessary and should be denied.

                                   9   See ECF 244. The Court agrees with the Government and DENIES Defense Motion in Limine No.

                                  10   4. All Parties are required to follow the Court’s orders and instruct their witnesses to do the same.

                                  11                    Defense Motion in Limine No. 5 to Exclude Improper Lay Testimony
                                  12          Defendants move to exclude what they characterize as improper lay witness testimony
Northern District of California
 United States District Court




                                  13   about trade secrets, technical information that was confidential, proprietary, valuable or kept

                                  14   secret, and the results of computer forensics. See ECF 211. Specifically, Defendants focus on the

                                  15   potential testimony of Yakuta Tanaka and Thomas Scocca, two Applied Materials employees. See

                                  16   id. The Government opposes this motion and argues that the Defense motion is overbroad and that

                                  17   the two witnesses in question can testify based on their personal knowledge and positions in the

                                  18   day-to-day affairs of a business without being qualified as an expert and running afoul of Rule

                                  19   701’s bar of lay testimony “based on scientific, technical or other specialized knowledge.” See

                                  20   ECF 276 (quoting Fed. R. Evid. 701(c)).

                                  21          The Court agrees with the Government that the proffered witnesses appear to be proper lay

                                  22   witnesses, based on their personal knowledge and positions in the day-to-day affairs of Applied

                                  23   Materials. Such opinion testimony is admitted “not because of experience, training or specialized

                                  24   knowledge within the realm of an expert, but because of the particularized knowledge that the

                                  25   witness has by virtue of his or her position in the business.” Fed. R. Evid. 701 advisory

                                  26   committee’s note to 2000 amendment. Witnesses who worked at Applied Materials to develop,

                                  27   market, and/or sell the MOCVD tool may testify to facts showing, among other things, whether

                                  28   certain technical information was treated as confidential; how Applied Materials stored CAD
                                                                                        15
                                   1   drawings and bills of material for the MOCVD tool in a secure, confidential database; and how

                                   2   Applied Materials required employees not to share CAD drawings with third parties without a

                                   3   non-disclosure agreement. The Court finds such testimony permissible. See GSI Tech., Inc. v.

                                   4   United Memories, Inc., No. 5:13-cv-01081- PSG, 2015 WL 12942201, at *2 (N.D. Cal. Oct. 14,

                                   5   2015) (“Thus, a lay witness with personal experience of the treatment of certain information may

                                   6   testify as to whether that information was considered or treated as confidential.”). The

                                   7   Government represents that it does not intend to ask witnesses to opine whether information is or

                                   8   is not a trade secret, see ECF 276 at 2, and the Court finds this an appropriate limitation. The

                                   9   testimony outlined above delineates the bounds of appropriate lay witness testimony as long as the

                                  10   proper foundation is laid and based on a person’s day-to-day work at Applied Materials.

                                  11          Regarding Mr. Scocca, who led the Global Security Department at Applied Materials

                                  12   during the relevant time period, the Court finds it permissible for him to testify as a lay witness
Northern District of California
 United States District Court




                                  13   regarding his review and extraction of emails and other files from Defendants’ work computers.

                                  14   Mr. Scocca would likewise be able to authenticate any file he extracted. This is permissible factual

                                  15   testimony within his personal knowledge. However, there are limits to permissible lay testimony,

                                  16   and the Court agrees with Defendants that testimony regarding results of an investigation

                                  17   conducted by a third-party would potentially be objectionable based on hearsay grounds.

                                  18          Accordingly, the Court DENIES Defense Motion in Limine No. 5 WITHOUT

                                  19   PREJUDICE to Defendants raising specific objections during witness testimony.

                                  20                    Defense Motion in Limine No. 6 to Exclude Character Evidence Concerning
                                                        Defendants
                                  21
                                              Defendants next move to exclude improper character evidence regarding Defendants. See
                                  22
                                       ECF 212 at 3. For example, Defendants argue that testimony regarding a defendant’s propensity
                                  23
                                       for dishonesty is impermissible character evidence under Federal Rule of Evidence 404(a) unless
                                  24
                                       the defendant first offers evidence about his own propensity for honesty or testifies as a witness.
                                  25
                                       Id. (citing Fed. R. Evid. 403(a)(2), (3)). The Government does not oppose Defendants’ motion to
                                  26
                                       exclude character or propensity evidence at trial unless the exceptions under Federal Rules of
                                  27
                                       Evidence 404(a)(2) or (a)(3) apply and states that it will instruct its witnesses accordingly. See
                                  28
                                                                                         16
                                   1   ECF 264. Accordingly, the Court GRANTS Defense Motion in Limine No. 6.

                                   2                     Defense Motion in Limine No. 7 to Exclude Alleged Co-Conspirator
                                                         Statements Not Supported by Proper Foundation
                                   3
                                              In their seventh motion in limine, Defendants move to exclude alleged co-conspirator
                                   4
                                       statements that are not supported by a proper foundation. See ECF 203. Defendants acknowledge
                                   5
                                       that an out-of-court statement is not hearsay if it is offered against an opposing party and “made
                                   6
                                       by the party’s coconspirator during and in furtherance of the conspiracy.” Fed. R. Evid.
                                   7
                                       801(d)(2)(E). Defendants ask that the Court direct the Government to submit an offer of proof
                                   8
                                       informing the Court and Defendants of the exact date on which the conspiracy allegedly began,
                                   9
                                       and the exact dates each Defendant allegedly joined the conspiracy. ECF 203 at 5.
                                  10
                                              The Government responds that co-conspirator statements are admissible under Rule
                                  11
                                       801(d)(2)(E) if the government demonstrates that (1) a conspiracy existed, (2) the defendant and
                                  12
Northern District of California




                                       the declarants were members of the conspiracy, and (3) the statement was made during the course
 United States District Court




                                  13
                                       of and in furtherance of the conspiracy. ECF 245 at 2 (citing United States v. Bourjaily, 483 U.S.
                                  14
                                       171, 175 (1987) and United States v. Bridgeforth, 441 F.3d 864, 869 (9th Cir. 2006)). The
                                  15
                                       Government also agrees with Defendants that these are preliminary questions of fact that the
                                  16
                                       Government must prove to the Court by a preponderance of the evidence. ECF 245 at 2. (citing
                                  17
                                       Bourjaily, 483 U.S. at 175-76). The Government also proffers an offer of proof for each Defendant
                                  18
                                       based on evidence independent from the content of the emails among and between Defendants.
                                  19
                                       ECF 245 at 3-5.
                                  20
                                              The Court agrees with the Parties’ summation of the law and burden of proof. The Court
                                  21
                                       also finds that co-conspirator statements are non-testimonial and do not implicate the
                                  22
                                       Confrontation Clause, regardless of whether the defendant was afforded a prior opportunity for
                                  23
                                       cross examination. Crawford v. Washington, 541 U.S. 36, 58 (2004); see also Bridgeforth, 441
                                  24
                                       F.3d at 869 n.1 (interpreting Crawford and finding “co-conspirator statements are not
                                  25
                                       testimonial”). Addressing the question this motion presents—the exclusion of co-conspirator
                                  26
                                       statements not supported by proper foundation—the Court GRANTS the motion on that basis. The
                                  27
                                       Court also notes that none of the proffered evidence by the Government appears to lack a proper
                                  28
                                                                                        17
                                   1   foundation. The Court directs the Government to provide a written submission to Defendants with

                                   2   the emails it intends to introduce at trial, along with evidence that demonstrates by a

                                   3   preponderance that the statements were made during the course of and in furtherance of the

                                   4   conspiracy. This must be filed by July 2. Any objections and a request for hearing must by made

                                   5   by July 8.

                                   6                    Defense Motion in Limine No. 8 to Implement Rule 16 by Excluding Any
                                                        Statement of Defendant Not Previously Produced
                                   7
                                              Defendants next move for a ruling excluding any not-yet-produced interrogation or
                                   8
                                       interview statement made by a Defendant that the Government has in its possession, custody, or
                                   9
                                       control. See ECF 204. The Government responds that it has produced all the evidence in its
                                  10
                                       possession regarding the Defendants’ interviews with Applied Materials’s in-house counsel and
                                  11
                                       will continue to comply with its ongoing obligation to provide discovery to Defendants. See ECF
                                  12
Northern District of California




                                       246.
 United States District Court




                                  13
                                              The Court GRANTS Defense Motion in Limine No. 8.
                                  14
                                                        Defense Motion in Limine No. 9 to Admit Evidence Related to Civil Case,
                                  15                    and for Judicial Notice
                                  16          The Defense moves for admission of three documents related to the civil case between

                                  17   Defendants and Applied Materials and requests judicial notice of the records, in addition to the

                                  18   fact that there is ongoing civil litigation. See ECF 205. The Court has already excluded one of the

                                  19   documents, the order denying Applied Materials’s application for a TRO, in conjunction with the

                                  20   Government’s Motion in Limine No. 6. The other two documents Defendants seek admission of

                                  21   are a declaration filed by Defendant Chen in opposition of Applied Materials’s application for a

                                  22   TRO and a stipulated TRO between Defendant Olgado and Applied Materials. ECF 205 at 3.

                                  23   Defendants request judicial notice of 1) the fact of the ongoing civil lawsuit; 2) the state court

                                  24   ruling denying the TRO; 3) Defendant Chen’s declaration in opposition to the TRO, and 4) the

                                  25   stipulated TRO between Defendant Olgado and Applied Materials. Id. 7.

                                  26          The Government does not oppose the admission of Defendant Olgado’s stipulated TRO,

                                  27   and the Government acknowledges that Defendants may cross-examine Applied Materials

                                  28   employees regarding the civil suit. ECF 247 at 1. The Government opposes the admission of the
                                                                                         18
                                   1   Chen declaration on the basis that it is inadmissible hearsay.

                                   2           The Court agrees with the Government regarding the Chen declaration, which was

                                   3   submitted in response to the litigation initiated by Applied Materials. Placing Defendant Chen’s

                                   4   declaration before the jury without subjecting him to cross-examination is “precisely what the

                                   5   hearsay rule forbids.” Fernandez, 839 F.2d at 640 (citing Fed. R. Evid. 801(c)). Defendants’

                                   6   argument that the Chen declaration is circumstantial evidence of his state of mind, ECF 205 at 6,

                                   7   is not persuasive. The declaration is a paragraph-by-paragraph refutation of a declaration

                                   8   submitted by Applied Materials in support of the TRO and a factual recitation of Defendant

                                   9   Chen’s past actions. Therefore, the Court does not find that it is admissible as evidence of

                                  10   Defendant Chen’s state of mind. Accordingly, the Court DENIES the Defense Motion in Limine

                                  11   No. 9 with respect to admission of the Chen declaration. Defendants are permitted to cross-

                                  12   examine government witnesses on the fact that Special Agent Ann Trombetta did not consider the
Northern District of California
 United States District Court




                                  13   Chen declaration in her investigation, as Defendants are permitted to explore the thoroughness of

                                  14   the Government’s investigation. See United States v. Sager, 227 F.3d 1138, 1145 (9th Cir. 2000)

                                  15   (“To tell the jury that it may assess the product of an investigation, but that it may not analyze the

                                  16   quality of the investigation that produced the product, illogically removes from the jury potentially

                                  17   relevant information.”).

                                  18           Addressing Defendants’ other requests, the Court GRANTS the motion with respect to the

                                  19   unopposed request to admit the stipulated TRO between Applied Materials and Defendant Olgado,

                                  20   and that necessarily includes taking judicial notice that it exists. The Court also GRANTS the

                                  21   motion with respect to the undisputed fact that the state court denied Applied Materials’s

                                  22   application for a TRO, but Defendants are not permitted to make any representation as to the bases

                                  23   for the denial. The Court GRANTS Defendants’ request to admit the fact that there is ongoing

                                  24   civil litigation. As discussed at the final pretrial conference, the Parties are to submit a stipulation

                                  25   concerning any of these facts in order to establish an evidentiary foundation.

                                  26                     Defense Motion in Limine No. 10: Objection to Multiplicity of Charges
                                  27           Defendants’ next motion objects to the charges against them on the basis that they are

                                  28   multiplicitous and conviction on all counts would violate the Double Jeopardy Clause of the Fifth
                                                                                          19
                                   1   Amendment. See ECF 206. Defendants also acknowledge that the multiplicity is not apparent on

                                   2   the face of the indictment, and any remedy will have to await the close of the prosecution’s case at

                                   3   trial. Id. 7. The Government agrees with the Defense assessment that the Court need not address

                                   4   the multiplicity argument before the trial begins. ECF 266 at 1.

                                   5          The Court agrees that it is premature to address this issue and will DEFER ruling on this

                                   6   motion.

                                   7                    Defense Motion in Limine No. 11 to Exclude Inculpatory Statements by Co-
                                                        Defendants or, in the Alternative, Sever the Trials
                                   8
                                              Defendants Chen and Ewald move to exclude evidence of statements by their co-
                                   9
                                       defendants that inculpate them, or, in the alternative, an order severing the trials. See ECF 207.
                                  10
                                       Defendants argue that Defendants Hsu and Olgado’s statements to Applied’s in-house attorneys, if
                                  11
                                       admitted, would violate the Sixth Amendment’s Confrontation Clause. Id. The Government argues
                                  12
Northern District of California




                                       that under Richardson v. Marsh, 481 U.S. 200, 208 (1987), there is no Bruton violation where a
 United States District Court




                                  13
                                       co-defendant’s statement does not incriminate the defendant without being linked to other
                                  14
                                       evidence at trial, so severance is not required. See ECF 248.
                                  15
                                              The Court agrees with the Government. “[C]o-defendants jointly charged are, prima facie,
                                  16
                                       to be jointly tried.” United States v. Mariscal, 939 F.2d 884, 885 (9th Cir. 1991) (internal citations
                                  17
                                       omitted). In Bruton v. United States, 391 U.S. 123, 135-36 (1968), the Supreme Court held that a
                                  18
                                       “powerfully incriminating” confession of a co-defendant implicating the defendant should not
                                  19
                                       have been admitted in their joint trial. However, in Richardson, the Supreme Court narrowed
                                  20
                                       Bruton and held that where a co-defendant’s confession is not “incriminating on its face,” but
                                  21
                                       becomes so “only when linked with evidence later introduced at trial,” the statement does not
                                  22
                                       necessarily require severance. Richardson, 481 U.S. at 209; see also United States v. Sherlock,
                                  23
                                       962 F.2d 1349, 1361 (9th Cir. 1989) (acknowledging that Bruton is limited to facially
                                  24
                                       incriminating confessions).
                                  25
                                              Here, Defendants Hsu and Olgado did not confess to any crime when speaking with
                                  26
                                       Applied Materials’s in-house counsel—in fact, they did the opposite and denied disseminating
                                  27
                                       trade secrets outside the company. Accordingly, since none of the statements Defendants Chen
                                  28
                                                                                         20
                                   1   and Ewald seek to exclude are facially incriminating, the Court DENIES Defense Motion in

                                   2   Limine No. 11. Should statements by Defendants Hsu and Olgado come into evidence as opposing

                                   3   party statements under Rule 801(d)(2), the Government is to submit a limiting instruction that

                                   4   those statements are only admissible against the declarant.

                                   5                    Defense Motion in Limine No. 12: Foundational Requirements and/or
                                                        Exclusion of Evidence Concerning Private Procedures, Policies, and
                                   6                    Memoranda
                                   7          Finally, Defendants seek an order precluding the introduction of evidence of, or argument

                                   8   regarding, any alleged violation by Defendants of Applied Materials’s internal policies or

                                   9   procedures without an adequate foundation—namely, a demonstration that Defendants had

                                  10   knowledge of and agreed to be bound by such policies. ECF 213 at 3-4. Defendants further argue

                                  11   that, even if the Government does lay a proper foundation, the Court should exclude evidence of

                                  12   any alleged violation of these policies under Federal Rule of Evidence 403, unless the Government
Northern District of California
 United States District Court




                                  13   makes a specific proffer that the policy at issue is narrowly tied to Defendants’ authorization to

                                  14   access the alleged trade secret. Id. 4-5. Otherwise, Defendants argue, the probative value of such

                                  15   evidence is substantially outweighed by the danger of unfair prejudice, confusing the issues, and

                                  16   misleading the jury. Id.

                                  17          The Government argues that there is no heightened foundation requirement for internal

                                  18   company policies, and documentary evidence is admissible if it is relevant and authenticated. ECF

                                  19   277 at 2 (citing Fed. R. Evid. 402). The Government argues that Applied Materials’s company

                                  20   policies are directly relevant to the charges in this case in two ways: first, the policies speak to the

                                  21   “reasonable measures” Applied Materials allegedly took to keep its information secret, see 18

                                  22   U.S.C. § 1839(3)(a), and second, the policies are relevant to whether Defendants knowingly acted

                                  23   “without authorization,” see 18 U.S.C. § 1832(a). ECF 277 at 2.

                                  24          The Court agrees with the Government that Applied Materials’s internal policies and

                                  25   procedures are relevant to this case, as the Ninth Circuit has found regarding company policies in

                                  26   trade secrets cases. See, e.g., United States v. Nosal, 844 F.3d 1024, 1043–44 (9th Cir. 2016)

                                  27   (finding trade secret definition met where victim company did not share its candidate lists with

                                  28   clients except under an understanding of confidentiality and disclosing the lists was contrary to
                                                                                          21
                                   1   company policy; finding that it would be “naïve” to conclude that the defendant did not know the

                                   2   information was a trade secret). Here, the Government is (potentially) properly offering Applied

                                   3   Materials’s internal company policies and procedures to show Applied Materials took steps to

                                   4   protect its confidential information. The Court finds that the relevance of this evidence is

                                   5   admissible under Rule 403 because it is highly probative of Applied Materials’s reasonable

                                   6   measures to protect confidential information and whether Defendants knowingly acted “without

                                   7   authorization,” and the Court finds the risk of jury confusion low. Accordingly, the Court DENIES

                                   8   Defense Motion in Limine No. 12.

                                   9                                                   ***

                                  10          To the extent disputes arise during trial, the Court is available to address motions on the

                                  11   record at 8:30 A.M. each Court day before the jury arrives. Although a written motion is not

                                  12   required, each side is limited to one three-page motion due by 5:00 P.M. the preceding Court day.
Northern District of California
 United States District Court




                                  13   Additional motions may be addressed orally each morning. If a party intends to raise matters

                                  14   orally it shall inform the Court and the other parties on or before 5:00 P.M. of the intention to

                                  15   appear for a hearing at 8:30 A.M. the following Court day.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: June 29, 2021

                                  19                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  20                                                    United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         22
